               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CHRISTOPHER M. BROOKS                                              PETITIONER

v.                                              CIVIL NO. 1:19cv408-HSO-JCG

19TH CIRCUIT COURT, GEORGE
COUNTY, MISSISSIPPI                                              RESPONDENT


                              FINAL JUDGMENT

      In accordance with the Court’s Order entered this date and incorporated

herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 27th day of February, 2020.



                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
